Citation Nr: 0912682	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an increased disability rating for anxiety 
disorder, evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1966 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A December 2004 rating decision granted the Veteran an 
increased, 50 percent disability rating for the Veteran's 
service-connected psychoneurosis, anxiety type, effective 
October 2003.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(even if a rating is increased during the pendency of an 
appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

A September 2005 rating decision confirmed and continued the 
50 percent rating for the Veteran's service-connected 
psychoneurosis and denied the Veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  

In a November 2005 Decision Review Officer decision, the RO 
granted the Veteran a separate, 10 percent disability 
evaluation for his GERD, effective October 2003.  The RO also 
recharacterized the Veteran's psychoneurosis, anxiety type, 
as anxiety disorder and continued the 50 percent disability 
evaluation.  




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
GERD causes occasional subjective complaints of nausea, 
dysphagia, pyrosis, and regurgitation, not confirmed by 
objective evaluation; there are no complaints of vomiting, 
weight loss, anemia, hematemesis, or melena.

2.  Throughout the rating period on appeal, the Veteran's 
service-connected anxiety disorder has been manifested by 
complaints of irritability and anxiety, with objective 
demonstration of anxious mood, slightly constricted affect, 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.

3.  There has been no demonstration by competent and 
probative medical evidence of record that the Veteran's 
service-connected disabilities, when evaluated in association 
with the Veteran's educational attainment and occupational 
experience, precludes all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for GERD.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7346 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9400 (2008).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the November 2005 DRO decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
GERD, such a claim is now substantiated.   As such, his 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignment triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in January 
2005, April 2005, and April 2007 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for increased disability ratings and his claim for 
TDIU.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, the April 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, a September 2008 VCAA 
notice letter provides the Veteran with all of the diagnostic 
codes and applicable information for his claims for increased 
disability ratings for his anxiety disorder and his GERD.  
The letter included a description of the rating formulas for 
all possible schedular ratings under the relevant diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular ratings, but 
also to obtain all schedular ratings above the disability 
evaluations that the RO had assigned.  The Court has stated 
that "[n]othing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  See Vazquez-Flores.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudications, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony before the undersigned Veterans 
Law Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim for the Veteran's anxiety disorder was 
received in October 2003.  As such, the rating period for 
consideration on appeal is from October 2002.  38 C.F.R. 
§ 3.400 (2008).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

GERD

The Veteran's GERD is evaluated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2008) 
(when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).  According to the Code, a 10 percent disability 
evaluation is assigned for two or more symptoms for the 30 
percent disability evaluation for the hiatal hernia, with 
less severity.  A 30 percent disability evaluation is 
warranted for hiatal hernia where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which is productive of considerable impairment of 
health.  For the highest, 60 percent disability evaluation, 
there must be symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severely impaired health.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Upon reviewing the rating criteria in relation to the 
objective clinical findings, the Board finds that the 
Veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, so a 
higher rating is not warranted.  The objective clinical 
evidence of record does not show his GERD causes more than 
occasional symptoms of pyrosis, dysphagia, and regurgitation, 
which are unaccompanied by substernal, arm, or shoulder pain.  
In addition, his GERD does not cause vomiting, hematemesis, 
melena, or considerably impaired health.  The Board 
acknowledges the Veteran's complaints of occasional nausea 
and epigastric distress during his May 2007 VA examination, 
but points out that the Veteran reported at that examination 
and at his hearing before the undersigned VLJ that his 
symptoms were alleviated by medications and diet.  Likewise, 
at his VA examination, he denied experiencing diarrhea, 
constipation, anemia, and weight loss.  Moreover, an 
endoscopy in February 2007 was normal with the exception of a 
small hiatal hernia; there was no evidence of acid damage.  
Physical examination revealed normal bowel sounds, a non-
distended abdomen, without evidence of aortic bruit, 
organomegaly, rebound, rigidity, or guarding.  The VA 
examiner noted that the Veteran was repeatedly stable 
according to his treatment records and endoscopy, and that 
his subjective complaints were not supported by the medical 
evidence.  Therefore, his symptomatology most closely fits 
within the criteria for the currently assigned 10 percent 
rating.  See 38 C.F.R. § 4.114, DC 7346.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his GERD, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
is against a higher disability rating for his GERD, at any 
time during the rating period on appeal.  

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for the Veteran's GERD on either a 
schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Anxiety Disorder

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2008).  

The Veteran's anxiety disorder is presently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9400.  Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-
connected anxiety disorder under the rating criteria, 
Diagnostic Code 9400, the Board finds that the Veteran's 
disability picture is most consistent with the 50 percent 
disability evaluation, throughout the rating period on 
appeal, and that an increased disability evaluation was not 
warranted.  In this regard, the Board observes that the 
objective clinical evidence of record does not show that he 
experiences severe social or occupational impairment, or that 
he has obsessive rituals, illogical speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, or suicidal or homicidal ideation.  There is 
also no objective clinical evidence of delusions or 
hallucinations.  Further, there is no evidence that he is 
unable to function independently in an appropriate and 
effective manner.  Whenever evaluated, including at his May 
2005 and May 2007 VA examinations, he is at least adequately 
groomed, cooperative, and oriented with normal speech and 
comprehension skills, unimpaired short term memory, and an 
unimpaired thought process.  Moreover, he is consistently 
alert, oriented, and cooperative, with good eye contact, 
normal motor activity, clear speech, and normal thought 
process.  (See, i.e., November 2003, December 2004, September 
2006 and March 2007 VA treatment notes).  Similarly, the May 
2007 VA examiner agreed that the Veteran's social impairment 
was related to his service-connected anxiety disorder, but 
found that his symptoms were exacerbated due to acute 
psychosocial stressors related to his daughter's divorce, 
relocation and illness of his mother-in-law, and his son's 
travel.

Additionally, while the Board acknowledges that the Veteran 
had Global Assessment of Functioning (GAF) scores of 45 to 55 
during the rating period.  Such GAF scores have not been 
shown to be solely based on the service-connected disability 
at issue; the Board notes that the Veteran was diagnosed with 
post-traumatic stress disorder (PTSD), for which he is not 
service-connected.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  Id.  GAF scores of 51 to 60 are indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  See 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See, too, 38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to 
the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of only the Veteran's service-
connected anxiety disorder.  See 38 C.F.R. §§ 4.2, 4.6.  In 
this regard, the Board points out that treatment notes dated 
2003 through 2007 consistently indicate that the Veteran's 
symptoms were productive of no more than moderate impairment 
due to his anxiety disorder.  So there is no justification 
for increasing the rating for the Veteran's anxiety disorder 
on the basis of his GAF scores; overall, his GAF scores were 
commensurate with his current rating.  See 38 C.F.R. § 4.7.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his anxiety disorder, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Specifically, the Board acknowledges the 
Veteran's testimony that he retired due to his anxiety and 
irritability, but a VA Form 21-4192 completed by the 
Veteran's employer shows that the Veteran took a voluntary 
retirement and did not require any concessions related to his 
anxiety disorder.  Accordingly, the Board finds that this 
case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In view of the 
foregoing, the preponderance of the evidence reveals that the 
Veteran does not meet the criteria for a rating in excess of 
50 percent for anxiety disorder.   

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2008).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2008).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are anxiety 
disorder, currently evaluated as 50 percent disabling; GERD, 
currently evaluated as 10 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; bilateral 
hearing loss, currently noncompensable; and excision of a 
tumor on the left (minor) dorsal hand, currently 
noncompensable.  His combined disability rating is 60 
percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that the Veteran reported that he is 
unemployed, and that he last worked as a manager for the U.S. 
Postal Service in 2002, a position he held for approximately 
28 years.  In his TDIU claim, received in January 2005, the 
Veteran reported that he had completed college.  

However, the Board finds that the Veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  While the Board 
acknowledges the Veteran's contention that his service-
connected anxiety disorder prevents him from working, the 
Board points out that the Veteran has not provided any 
objective medical evidence that the reason he was unable to 
perform his duties was related to his service-connected 
anxiety disorder, nor has he provided any evidence that he 
attempted to find employment elsewhere or sought any 
vocational training.  Furthermore, the Board points out that 
the evidence demonstrates that the Veteran remains fully 
capable of performing his activities of daily living.

Moreover, although the Board acknowledges that the Veteran 
has received treatment for his service-connected anxiety 
disorder and GERD, there is no evidence that he has been 
rendered unable to obtain or maintain substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disorders.  To the 
contrary, neither the May 2005, nor the May 2007 VA examiners 
found that the Veteran's service-connected disabilities 
rendered the Veteran unemployable.  In conclusion, for the 
reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU, so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for a 
GERD is denied.

The claim for a rating higher than 50 percent for anxiety 
disorder is denied.

Entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


